COURT OF APPEALS
                               EIGHTH DISTRICT OF TEXAS
                                    EL PASO, TEXAS
                                          §

 RAYMUNDO CARRANZA,                           §             No. 08-16-00298-CR

                     Appellant,               §               Appeal from the

 v.                                           §              409th District Court

 THE STATE OF TEXAS,                          §           of El Paso County, Texas

                      State.                  §             (TC# 20150D00299)

                                           §
                                         ORDER

       The Court received and filed the supplemental clerk’s record as requested in its order

issued January 31, 2017. The appeal is therefore reinstated, and the Reporter’s Record is due

March 4, 2017.

       IT IS SO ORDERED this 2nd day of February, 2017.

                                                   PER CURIAM

Before McClure, C.J., Rodriguez and Palafox, JJ.